In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Police Department dated July 14, 1992, denying the petitioner’s application pursuant to the Freedom of Information Law and Public Officers Law §§ 84 through 90 to direct the respondents to turn over certain documents in their possession, the petitioner appeals from a judgment of the Supreme Court, Kings County (Kramer, J.), *765dated May 17, 1993, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs, for reasons stated by Justice Kramer at the Supreme Court. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.